Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/686,009, the amendment filed on 4/25/2022 is herein acknowledged. Claims 26, 28, 32, 34, 38, 40 have been amended and claims 1-25, 27, 33 and 39 have been canceled. Claims 26, 28-32, 34-38 and 40-43 are pending.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 4/19/2022 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26, 28-32, 34-38 and 40-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 5 of US Patent No. 10,514,721 (corresponding to Application No. 15/589,349).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent disclose/obviate the subject matter of the claims in the instant application.
	Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent No. 10,514,721 (Corresponding to Application No. 15/589,349)
26. A method, comprising: recording in a log file, sequences and times of previous access and attempts to access a data set, and a passage of time in a computational device; determining a time provided by a clock of the computational device; determining a time via the log file by examining a last entry of the log file; in response to determining that the time provided by the clock of the computational device and the time determined via the log file differ by more than a predetermined amount of time, determining that the clock of the computational device is not providing a correct time and restricting an input/output I/O operation from accessing the data set; and in response to determining that the time provided by the clock of the computational device and the time determined via the log file do not differ by more than the predetermined amount of time, determining that the clock of the computational device is providing the correct time and determining whether to provide the I/O operation with access to the data set.

28. The method of claim 26, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set comprises: determining whether the I/O operation meets a criteria provided by the one or more time entries of the time lock.  






29. The method of claim 28, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation meets the criteria provided by the one or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked.  
30. The method of claim 29, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation does not meet the criteria provided by the one or more time entries of the time lock, performing the I/O operation on the data set.  

31. The method of claim 28, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented.
Firm No. 0018.0724C1
1. A method, comprising: receiving, by a computational device, an input/output (I/O) operation directed to a data set; in response to determining that there is a time lock on the data set, determining whether a clock of the computational device is providing a correct time by performing at least: recording in a log file, sequences and times of previous access and attempts to access the data set, and a passage of time in the computational device; determining a time provided by a clock of the computational device; determining a time via the log file by examining a last entry of the log file; in response to determining that the time provided by the clock of the computational device and the time determined via the log file differ by more than a predetermined amount of time, determining that the clock of the computational device is not providing the correct time; and in response to determining that the time provided by the clock of the computational device and the time determined via the log file are same or do not differ by more than the predetermined amount of time, determining that the clock of the computational device is providing the correct time; in response to determining that the clock of the computational device is not providing the correct time, restricting the I/O operation from accessing the data set; and in response to determining that the clock of the computational device is providing the correct time, determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set. 
4. The method of claim 1, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set comprises: determining whether the I/O operation meets a criteria provided by the one or more time entries of the time lock; in response to determining that the I/O operation meets the criteria provided by the one or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked; and in response to determining that the I/O operation does not meet the criteria provided by the one or more time entries of the time lock, performing the I/O operation on the data set. 
  5. The method of claim 4, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented. 


The above rationale applies to claims 32, 37-38, 40-43.

Firm No. 0018.0724C1
ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 4/25/2022 with respect to the double patenting rejections have been fully considered. The double patenting rejections are still applicable as indicated above and have thus been maintained. 
Note that Note that (MPEP 804.0 (I.B.1)) states:
A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant
showing that the claims subject to the rejection are patentably distinct from the reference claims or the
filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply
to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is
required even when the nonstatutory double patenting rejection is provisional.

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably
distinct from the reference application’s claims, is necessary for further consideration of the rejection of
the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not
necessary for further consideration of the claims may be held in abeyance until allowable subject matter
is indicated. Therefore, an application must not be allowed unless the required compliant terminal
disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.

CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 26, 28-32, 34-38 and 40-43 have received an action on the merits and are subject to a final rejection.
a(2) CLAIMS NO LONGER UNDER CONSIDERATION
Claims 1-25, 27, 33 and 39 have been canceled.    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



May 9, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135